 

Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.287~. Page 1 of 26

UNITED STATES DISTRICT COURT
IN THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

JANE DOE,
Case No. 2:18-cv-11435
Plaintiff, Hon. Victoria A. Roberts
Magistrate Judge Mona K. Majzoub
Vv. \

DEXTER COMMUNITY SCHOOLS,
CHRISTOPHER TIMMIS, Superintendent,
in his Official and Individual Capacities;
WILLIAM MORAN, Principal, in his Official
and Individual Capacities;

CRAIG RAFAIL, Counselor, in his Official
and Individual Capacities; and

OTHER UNIDENTIFIED ROES,

In their Official and Individual Capacities.

Defendants.

 

DEFENDANT CRAIG RAFAIL’S
MOTION FOR AN ORDER TO SHOW CAUSE

NOW COMES Defendant Craig Rafail (“Defendant Rafail”), by and through
his counsel, Maddin, Hauser, Roth & Heller, P.C., and moves, pursuant to Fed. R.
Civ. P. 45(g), for an order to show cause why third-parties Eric Delaporte and the
Metropolitan Association for Improved School Legislation (““MAISL”) should not
be held in contempt of court for failure to respond to the March 18, 2019 Subpoenas
issued by Defendant Rafail. In support of his Motion, Defendant Rafail states as

follows:

03083817 v1 1

 
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.288. Page 2 of 26

1. Plaintiff, Jane Doe, filed this action against Defendant Rafail and Co-
Defendants Dexter Community Schools, Christopher Timmis, William Moran, and
“Other Identified Roes” on May 7, 2018.

2. The crux of Plaintiff's claim against Defendant Rafail is that,
throughout her four years of high school, Mr. Rafail, while acting as a guidance
counselor with the Dexter Community Schools (the “School District”), breached
alleged duties to report to Ms. Doe’s parents and school administration certain acts
of off-campus sexual assaults by other minors that Ms. Doe had reported to him.

3. Attorney Eric Delaporte, of Lusk Albertson PLC, conducted a factual
investigation of Mr. Rafail on behalf of Dexter Community Schools.

4. As aresult of Mr. Delaporte’s investigation and factual findings, Dexter
Community Schools filed tenure charges against Mr. Rafail.

5. Mr. Delaporte drafted the initial draft of the tenure charges and assisted
the School District with making changes to the document.

6. Plaintiff refers to and relies heavily in her Complaint on the factual
findings and conclusions in the tenure charges as support for her allegations against
Defendant Rafail.

7. On September 7, 2018, the School District served Initial Disclosures on
the other Parties, in which the School District stated that it would “produce an

applicable insurance coverage declarations page” in response to Defendant Rafail’s

03083817 v1 2
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.289~. Page 3 of 26

request for the same. On January 23, 2019, the School District served Supplemental
Disclosures, adding that “Insurance coverage is provided through MAISL.”
8. On March 18, 2019, Defendant Rafail submitted two subpoenas. The
first subpoena was to Mr. Delaporte, and requested Mr. Delaporte’s file pertaining
to the highly relevant investigation into Plaintiff's allegations against Defendant
Rafail.

9. Defendant Rafail submitted a second subpoena to MAISL on the same
day. This subpoena requested copies of the insurance policies issued to the School
District from 2011 through 2018.

10. On April 4, 2019, Dexter Community School submitted two identical
objections to Defendant Rafail’s subpoenas to both MAISL and Mr. Delaporte,
claiming that “the records sought infringe upon the Attorney/Client Privilege and
Work Product Doctrine.”

11. To date, Defendant Rafail has not received an objection to either

subpoena from the subpoenaed non-parties as required under Fed. R. Civ. P.

 

45(d)(2)(B).
12. MAISL and Mr. Delaporte have waived any objections they may have
otherwise had to the subpoenas by failing to file any responses and/or objections

within the requisite 14-day timeframe following service of the respective subpoenas.

03083817 v1 3

 
 

 

Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.290-. Page 4 of 26

13. To the extent that MAISL and Mr. Delaporte rely on the School
District’s Objections, these Objections are meritless. The School District has
absolutely no attorney-client relationship with MAISL triggering any attorney-client
privilege or work product protection.

14. Furthermore, Mr. Delaporte’s investigation records are not protected by
the attorney-client and work product privileges because the investigation was not
conducted in anticipation of litigation, and the resulting tenure charges were made
public. Of note, on May 31, 2019, the deposition of the District’s human resources
director, Barb Santo, was taken. At that deposition, Ms. Santo testified repeatedly
that Mr. Delaporte had come into possession of several sets of notes taken during
the course of meetings and other conversations during the course of the investigation
that led to the filing of the tenure charges. At the very least, these notes relate only
to facts gathered during that investigation, and must be produced pursuant to the
subpoena. Upon information and belief, Mr. Delaporte also holds several other
categories of documents that also fall outside of the attorney-client privilege, and all
such other documents must be produced, as well.

15. Defendant Rafail asks that this Court to enter an order to show cause
and require MAISL and Mr. Delaporte to appear before this Court and show cause

why they should not be held in contempt for failure to comply with the Subpoenas.

03083817 v1 4
 

 

Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.291. Page 5 of 26

See Fed. R. Civ. P. 45(g). Defendant Rafail further requests that this Court order
both MAISL and Mr. Delaporte to produce the responsive records.

16. Additionally, to the extent that either entity alleges that the responsive
documents are subject to either the attorney-client or work product privileges,
Defendant Rafail is entitled to a privilege log for those withheld documents.

WHEREFORE, Defendant Craig Rafail respectfully requests that this
Honorable Court enter an order requiring MAISL and Eric Delaporte to appear

before this Court and show cause why they should be held in contempt of court. In

addition, Defendant Rafail requests that this Court order both MAISL and

Mr. Delaporte to produce responsive documents. In the alternative, Defendant
Rafail requests that this Court order MAISL and Mr. Delaporte to produce privilege
logs of all withheld documents.

Respectfully submitted,

MADDIN, HAUSER, ROTH & HELLER, P.C.

By: __/s/ Thomas W. Werner
Thomas W. Werner (P67492)

Attorney for Defendant, Craig Rafail
28400 Northwestern Highway, Second Floor
Southfield, MI 48034
(248) 354-4030
twerner@maddinhauser.com

Dated: June 3, 2019

03083817 v1 5
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.292. Page 6 of 26

UNITED STATES DISTRICT COURT
IN THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

JANE DOE,
Case No. 2:18-cv-11435
Plaintiff, Hon. Victoria A. Roberts
\ Magistrate Judge Mona K. Majzoub
V.

DEXTER COMMUNITY SCHOOLS,
CHRISTOPHER TIMMIS, Superintendent,
in his Official and Individual Capacities;
WILLIAM MORAN, Principal, in his Official
and Individual Capacities;

CRAIG RAFAIL, Counselor, in his Official
and Individual Capacities; and

OTHER UNIDENTIFIED ROES,

In their Official and Individual Capacities.

Defendants.

 

BREIF IN SUPPORT OF DEFENDANT CRAIG RAFAIL’S MOTION FOR
AN ORDER TO SHOW CAUSE

**QRAL ARGUMENT REQUESTED**

03083817 v1
 

|
“|
i
‘4

 

 

Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.293. Page 7 of 26

 

TABLE ON CONTENTS
STATEMENT OF PRINCIPAL AUTHORITY .......cccesessescsseceseseseeseesseeseeeeeeasens iii
STATEMENT OF THE QUESTIONS PRESENTED 0.0... eee eeseceseeeeteeseeseeeesees iv
I. Factual Background, .......... cee esesssecessesesseesseveecesesnseconsasensssssesssescssesseesssssssesensenes 1
TI. Argument .........ceescceseeeesseeeoes MN acenssnsceceesssenerensenss seneeceeessecesesaesecesecansesesaseseanseeesaes 4
A. This Court Should Hold MAISL and Mr. Delaporte in Contempt
__ for Failure to Provide Any Response to Defendant Rafail’s Subpoenaas........ 4
B. Neither MAISL nor Mr. Delaporte Have a Valid Privilege Objection
to the Production of DoCument............cccsssccssstsceesstecesssseecessssesesssansesseeecsteeees 5
C. To the Extent Either MAISL or Mr. Delaporte Claim Privilege,
They Must Produce a Privilege LOg .......ccccesscssesseesseseseesscessssseseeeeeessesares 11
TIT. Conclusioni.......ccccccssssscsssnscescesscesesceesseesseesseeessssseeessessseesssesessassesssessessereseanes 12

03083817 v1 i
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.294. Page 8 of 26

 

 

INDEX OF AUTHORITIES

Cases
Arnat v. Ford Motor Co.,

2016 W.L. 1161444, at *2 (E.D. Mich., 2016) oe eeeeeeeecseeseeeeseesseesossseeveees 4
Herald Co., Inc. v. Ann Arbor Pub. Schs.,

224 Mich. App. 266, 279; 568 N.W.2d 411 (1997) vce cecssesssessstesesseseresesereeeeens 8
Joe v Hamilton Co. Board of Educ.,

2018 W.L. 542971 (E.D. Tenn, 2018)... ececseesteeeecerecesesscesssesescsesssesscnsesesseeeeen 7
Reed v. Baxter,

134 F.3d 351, 35556 (6th Cir. 1998) eee eeesecesecesecseessessereessetnssssesseessseetenee 5

Resource Investments, Inc. v. United States,

97 Fed. Cl. 545, 552 (Fed. Claims., 2011)... ee eescescssecersessesssessscnsenesenseneeens 4.
S. Fifth Towers, LLC v. Aspen Ins. UK, Ltd.,

No. 18-5440, 2019 WL 494929, at *3 (6th Cir. Feb. 8, 2019)... eects ceeees 6

Wartell v. Purdue Univ.,
| 2014 WL 4261205 (N.D. Ind., 2014)... cee eeecsssseesessscssessscessescssseeeseneesseeeneenes 8

Rules
Fed. R. Civ. P. 26 cies cccssssccesssssssensscscssssecessseecessesscceseneecesessssesesasesensesseaseesnees 5,6
Fed. R. Civ. P. 45 ccccceeccccccccscsssssssscceessssseceeessnsecessesennanceeeccescsseneesesesenneesensanseesonaes 3,5
Fed. R. Civ. P. 45(e)(2)(A)....cccesccscenserssseescessesesssesscssessesseesssessesssseeseseseseessenesaeensenses 10
Fed. R. Civ. P. 45(g)....csssccesesscssccsecseeseceeeneesssessesessesssessevsccesesecsesesensseeesesnseesens 1, iti, 4

03083817 v1 ii
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.295- Page 9 of 26
STATEMENT OF PRINCIPAL AUTHORITY

In support of its Motion, Defendant Rafail relies on Fed. R. Civ. P. 45(g), in

addition to the law and arguments cited herein.

03083817 v1 ; iil
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.296 - Page 10 of 26

To add: Barb Santo testimony re: the keeping of notes by Delaporte. And
that he has factual information. And that waiver of a/c relationship where
non-employee representatives were present.

STATEMENT OF THE QUESTIONS PRESENTED

I. Should this Court hold third-parties Eric Delaporte

: and the Metropolitan Association for Improved

| School Legislation (“MAISL”) in contempt of court

: and require production of responsive documents
within fourteen (14) days?

Defendant Rafail States: YES.
Co-Defendants State: No.
This Court Should State: YES.

II. Should this Court order third-parties Eric Delaporte
and MAISL to produce the responsive documents?

Defendant Rafail States: YES.
Co-Defendants State: No.
This Court Should State: YES.

 

Ill. As a less-preferred alternative, should this Court
order Mr. Delaporte and MAISL to produce
privilege logs?

Defendant Rafail States: YES.
Co-Defendants State: No.
This Court Should State: YES.

03083817 vi iv
DP 2 SL a a ea Te

Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.297 ~- Page 11 of 26

I. Factual Background.

Plaintiff Jane Doe’s claims against Defendant Craig Rafail center around her
allegation that throughout her four years of high school, Mr. Rafail, while acting as
a counselor within his employment for Co-Defendant Dexter Community Schools,
breached alleged duties to report ‘to her parents and school administration certain
acts of off-campus sexual assault committed by minors that Ms. Doe had reported to
him. See generally Complaint.

Co-Defendant Dexter Community Schools conducted an investigation of
Defendant Rafail’s handling of Ms. Doe’s reported sexual assault after learning that
Mr. Rafail had concluded that he did not need to report the off-campus sexual
assaults. Attorney Eric Delaporte, of Lusk Albertson, PLC, conducted the tenure
investigation on behalf of the School District. EX A-Timmis Deposition, p. 28.
Thereafter, the School District filed tenure charges against Defendant Rafail. Id, p.
25,

In his deposition, Dexter Community Schools Superintendent Christopher
Timmis acknowledged that Mr. Delaporte made the critical findings of fact and
conclusions during the investigation, including the conclusion that Defendant Rafail
“made deceitful and false statements to administrators.” Jd., p. 28. Mr. Timmis

himself was unable to describe what these “false statements” were, instead referring

03083817 v1 ]

 
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.298 - Page 12 of 26

to the fact that Mr. Delaporte had made this finding. See id. In fact, Mr. Delaporte
even wrote the first draft of the tenure charges. Jd., pp. 28, 117.
The investigation and corresponding tenure charges are highly relevant to
: Ms. Doe’s claims. Ms. Doe cites directly from the tenure charges as the only exhibit
to the Complaint and relies heavily on the factual findings and conclusions in the
tenure charges to support the allegations against Mr. Rafail in her Complaint. See
Complaint, JJ 41, 48, 49. Thus, the details of the investigation are critical to Ms.
Doe’s claims against Defendant Rafail. For this reason, on March 18, 2019,
Defendant Rafail served a subpoena on Mr. Delaporte, requesting a copy of his file
pertaining to the investigation of Mr. Rafail (hereinafter, the “Delaporte Subpoena”).
EX B.
Additionally, on September 7, 2018, the School District served Initial
Disclosures, in which it stated that it would “produce an applicable insurance

coverage declarations page.” EX C, Initial Disclosures, p. 13. On January 23, 2019,

 

the School District served Supplemental Disclosures, adding that “Insurance

coverage is provided through MAISL.” EX D, Supplemental Disclosures, p. 3.
Therefore, on March 18, 2019 (the same day that it served the Delaporte

Subpoena), Defendant Rafail served a subpoena on the Metropolitan Association for

Improved School Legislation (““MAISL”) for the insurance policies referenced in the

03083817 v1 2

 
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.299 ~- Page 13 of 26

School District’s Supplemental Disclosures (hereinafter, the “MAISL Subpoena”).
EX E.

On April 4, 2019, counsel for Dexter Community Schools submitted identical
objections to both the Delaporte and MAJSL Subpoenas. With regard to the
Delaporte Subpoena, Dexter Community Schools stated that “the records sought
infringe upon the Attorney/Client Privilege and Work Product Doctrine.” EX F.
Dexter Community Schools submitted an identical objection to the MAISL
Subpoena, which stated the exact same objection that “the records sought infringe
upon the Attorney/Client Privilege and Work Product Doctrine.” EX G.

To date, neither MAISL nor Mr. Delaporte have produced any documents or
filed any objections as required under Fed. R. Civ. P. 45(d)(2)(B). These responses
are now several weeks overdue.

Of note, on May 31, 2019, the deposition of the District’s human resources
director, Barb Santo, was taken. At that deposition, Ms. Santo testified repeatedly
- that Mr. Delaporte had come into possession of several sets of notes taken during
meetings and other conversations during the course of the investigation that led to
the filing of the tenure charges. These notes were of a factual nature. Therefore, at
the very least, these notes must be produced pursuant to the subpoena. Furthermore,
these meetings and conversations frequently included non-employees of the school

district, including parents, students, and outside union representatives. Therefore,

03083817 v1 3
 

 

 

 

 

Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.300 -. Page 14 of 26

the attorney-client privilege was waived as to any such discussions. Upon
information and belief, Mr. Delaporte also holds several other categories of
documents that also fall outside of the attorney-client privilege, and all such other
documents must be produced, as well. Mr. Rafail is unable to specify those
categories of documents without a'privilege log, and no log was ever provided.
I. Argument.

Defendant Rafail requests that this Court enter an order for MAISL and
Mr. Delaporte to appear and show cause why they should not be held in contempt of
court for failure to answer Defendant Rafail’s subpoena requests.

A. This Court Should Order MAISL and Mr. Delaporte
to Appear and Show Cause.

This Court has the ability to hold both Delaporte and MAISL in contempt of
court for failing to recognize and respond to the subpoena requests.

MAISL and Mr. Delaporte were served with subpoenas on March 18, 2019.
Both subpoenas complied with the substantive requirements of Rule 45. Attorney-
issued subpoenas are treated as court orders. See Resource Investments, Inc. v.
United States, 97 Fed. Cl. 545, 552 (Fed. Claims., 2011). For this reason, “the failure
to obey an attorney-issued subpoena is ‘an act in defiance of a court order and
exposes the defiant witness to contempt sanctions.’” Id. (citation omitted; emphasis

added).

03083817 v1 4
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.301 - Page 15 of 26

In fact, the Federal Court Rules expressly provide that the court may hold an
individual or entity in contempt of court for failure to respond to a subpoena: “The
court for the district where compliance is required—and also, after a motion is
transferred, the issuing court—may hold in contempt a person who, having been
served, fails without adequate excuse to obey the subpoena or an order related to it.”
Fed. R. Civ. P. 45(g).

Here, both MAISL and Mr. Delaporte have failed to obey Defendant Rafail’s
subpoena requests by not producing any responsive documentation or objections
within the requisite timeframe. Accordingly, Mr. Delaporte and MAISL should be
required to appear and show cause why this Court should not hold them in contempt:

for their complete failure to provide any response to the Subpoenas. See Fed. R. Civ.

P. 45(g).

B. Neither MAISL nor Mr. Delaporte Have a Valid
Privilege Objection to the Production of Documents.

Because neither MAISL nor Mr. Delaporte has filed any objection within the

required time specified for compliance, they have waived any objection. See Arndt

 

v. Ford Motor Co., 2016 W.L. 1161444, at *2 (E.D. Mich., 2016) (“Failing to serve
written objections by the time provided by Fed. R. Civ. P. 45 generally waives those
objections.”) (attached hereto as Ex. H).

In order to avoid application of the waiver rule, the party failing to serve the

 

objections must show unusual circumstances and good cause for the failure to

03083817 v1 5

 
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.302 - Page 16 of 26

respond. See id. Here, there is no unusual circumstance or good cause that would
explain why neither MAISL nor Mr. Delaporte produced any response whatsoever
to Defendant Rafail’s subpoena requests. Accordingly, MAISL and Mr. Delaporte
have waived any challenge that may have otherwise had to the subpoena requests by
failing to object to the subpoenas‘in a timely manner and should be ordered at the
least to produce the responsive documents.

Defendant Rafail anticipates that, despite their own failure to respond to the
subpoenas, MAISL and Mr. Delaporte will rely on the Objections filed by the School
District. However, the School District’s Objections are misplaced. Dexter
Community Schools objected to both Subpoenas on the basis that the requested
documentation was protected by the attorney-client and work product privileges.

The elements of the federal common law attorney-client privilege are:

(1) Where legal advice of any kind is sought (2)
from a professional legal adviser in his capacity as such,
(3) the communications relating to that purpose, (4) made
in confidence (5) by the client, (6) are at his instance
permanently protected (7) from disclosure by himself or
by the legal adviser, (8) unless the protection is waived.
[Reed v. Baxter, 134 F.3d 351, 355-56 (6th Cir. 1998)
(emphasis added). |

With regard to the work-product privilege, Fed. R. Civ. P. 26 provides:

Ordinarily, a party may not discover documents and
tangible things that are prepared in anticipation of
litigation or for trial by or for another party or its

representative (including the other .party’s attorney,
consultant, surety, indemnitor, insurer, or agent). But,

03083817 v1 6

 
 

Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.303 - Page 17 of 26

subject to Rule 26(b)(4), those materials may be
discovered if:

(i) they are otherwise discoverable under Rule
26(b)(1); and

(ii) the party shows that it has substantial need for

the materials to prepare its case and cannot, without

undue hardship, obtain their substantial equivalent by

other means.
Fed. R. Civ. P. 26 (emphasis added). In essence, the work product standard “asks
(1) whether a document was created because of a party’s subjective anticipation of
litigation, as contrasted with an ordinary business purpose, and (2) whether that
subjective anticipation of litigation was objectively reasonable.” S. Fifth Towers,
LIC v. Aspen Ins. UK, Ltd., No. 18-5440, 2019 WL 494929, at *3 (6th Cir. Feb. 8,
2019)

First, with regard to the MAISL Subpoena, the School District’s position that
the requested insurance policies are somehow covered by the attorney-client or work
product privileges is absurd. MAISL is the entity through which Dexter Schools
obtained its insurance coverage. MAISL is not a law firm and could have absolutely
no attorney-client relationship with the School District. Furthermore, the insurance
information was not created in anticipation of litigation. Therefore, the School

District’s claim that the insurance documents are privileged is completely contrary

to the law.

03083817 v1 7
 

 

 

Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.304 - Page 18 of 26

Second, Mr. Delaporte cannot assert a valid privilege claim with regard to his
investigation file because he was not acting in a role as an “advisor” in conducting
interviews and otherwise chairing the investigation into Mr. Rafail, his investigation
was not conducted in anticipation of the litigation, and the findings of the
investigation were made public, vitiating any privilege that may have applied to the
documents.

| In Joe v Hamilton Co. Board of Educ., 2018 W.L. 542971 (E.D. Tenn, 2018),
the Eastern District of Tennessee addressed a nearly identical issue as the one
presented in this case. In Joe, the matter involved an investigation of sexual assaults
committed by three members of a high school basketball team. Jd. at *1. The School
Board hired an attorney to conduct the investigation and prepare a report of her
findings. Jd. After the attorney drafted her report, the school board voted to release
the report to the public. Jd. However, the board did not produce the communications
between its attorneys relating to the investigation. Jd. at *2.

The Court concluded that the attorney-client privilege was waived because the
School Board disclosed the protected information to the public. Jd. In other words,
“when the Board released the [Report], it waived the attorney-client privilege
as to the entire scope of the investigation.” in addition to “all materials,
communications, and information” provided to the attorney during her

investigation. Id. at *3 (emphasis added).

03083817 v1 8
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.305 - Page 19 of 26

Similarly, in Wartell v. Purdue Univ., 2014 WL 4261205 (N.D. Ind., 2014),
Purdue University hired an attorney to conduct an independent investigation of an
administrator’s age discrimination claim. Jd. at *1. The attorney interviewed the
administrator and then made a determination on whether any of his allegations
constituted a violation of university policy. Jd. The Court affirmed the trial court’s
ruling that “The record does not reflect that [the attorney] was giving legal advice
by conducting the investigation and report. Rather, he was conducting an internal
investigation so that Purdue could determine how to respond prior to the
prospect of litigation.” Jd. at *8 (emphasis added).!

Here, any communications between Dexter Community Schools and
Mr. Delaporte were made for the sole purpose of conducting an independent tenure
investigation of Defendant Rafail—not for the purpose of obtaining legal advice in
anticipation of the prospect of this litigation. Therefore, the materials,
communications, and information provided to Mr. Delaporte during the
investigation are not shielded by privilege. Furthermore, any privilege that may have

initially attached to Mr. Delaporte’s file was nullified once Dexter Community

 

' The Michigan courts have reached the same conclusion. See Herald Co., Inc. v.
Ann Arbor Pub. Schs., 224 Mich. App. 266, 279; 568 N.W.2d 411 (1997) (holding
that a tape recording of an interview between a school district employee and the
district’s attorney was not privileged because the purpose of the interview was to
obtain the employee’s version of events, and not to:address how the school would
defend itself in a potential lawsuit).

03083817 v1 9
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.306 - Page 20 of 26

Schools made the findings and conclusions public by issuing the tenure charges
against Mr. Rafail. Accordingly, to the extent that Mr. Delaporte intends to rely on
the attorney-client privilege or work product doctrine as a defense for refusing to
produce his investigation file, Mr. Delaporte’s argument is without merit.

. Of further note, on May 31, 2019, the deposition of the District’s human
resources director, Barb Santo, was taken. At that deposition, Ms. Santo testified
repeatedly that Mr. Delaporte had come into possession of several sets of notes taken
during meetings and other conversations during the course of the investigation that
led to the filing of the tenure charges. These notes were of a factual nature and were

not taken by Mr. Delaporte himself. Therefore, at the very least, these notes must |

 

be produced pursuant to the subpoena. Furthermore, these meetings and
conversations frequently included non-employees of the school district, including
parents, students, and outside union representatives. Therefore, the attorney-client
privilege was waived as to any such discussions. Upon information and belief, Mr.
Delaporte also holds several other categories of documents that also fall outside of

the attorney-client privilege, and all such other documents must be produced, as

 

well.
Finally, even if this Court were to conclude that the documents were protected

by privilege, Defendant Rafail has a substantial need for the materials in

 

Mr. Delaporte’s investigation file to prepare its case and cannot, without undue

03083817 v1 10

 
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.307 - Page 21 of 26

hardship, obtain their substantial equivalent by other means. As discussed supra, the
tenure charges are a critical component of Ms. Doe’s case against Defendant Rafail.
Ms. Doe not only relies on, but directly cites the allegations in the tenure charges as
the only exhibit in her complaint to support her claims against Defendant Rafail. It
is critical that Defendant Rafail know the facts on which Mr. Delaporte relied in
assisting the School District to reach the factual and legal conclusions in its tenure
charges in order for Defendant Rafail to defend the claims against him. For these
reasons, even if the materials were considered privileged, Defendant Rafail’s need
for the materials outweighs the privilege concerns in this context.

C. To the Extent Either MAISL or Mr. Delaporte Claim
| . Privilege, They Must Produce a Privilege Log.

Finally, and in the alternative, Defendant Rafail requests that MAISL and

 

Mr. Delaporte produce privilege logs as required under the Federal Court Rules.
A person withholding subpoenaed information
under a claim that it is privileged or subject to protection
as trial-preparation material must:
(i) expressly make the claim; and
(ii) describe the nature of the withheld documents,
communications, or tangible things in a manner that,

without revealing information itself privileged or
protected, will enable the parties to assess the claim.

Fed. R. Civ. P. 45(e)(2)(A).

03083817 v1 11
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.308 - Page 22 of 26

In this case, it is not clear whether MAISL or Mr. Delaporte intend to claim
that the requested documents are privileged because neither entity provided any
response to Defendant Rafail’s subpoena requests. To the extent that either MAISL
or Mr. Delaporte claim privilege, they must expressly make the claim and then
| describe the nature of the withheld documents in a privilege log allowing this Court
and the parties to assess the privilege claim. They cannot simply decide not to
produce any response to the Subpoenas. Accordingly, to the extent that MAISL and
Mr. Delaporte claim that the requested documentation is protected by privilege,
Defendant Rafail requests that this Court order MAISL and Mr. Delaporte to

produce a privilege log pursuant to Fed. R. Civ. P. 45(e)(2)(A).

 

Ill. Conclusion.

Both MAISL and attorney Eric Delaporte have failed to provide any response

 

to the validly-issued Subpoenas, which are treated as orders of this Court. As a
consequence, this Court should require MAISL and Delaporte to show cause why

they should not be held in contempt of court for failing to respond to this Court’s

 

orders. This Court should also require MAISL and Mr. Delaporte to produce
responsive documents. Finally, as a less-preferable alternative, MAISL and
Mr. Delaporte should be required to submit privilege logs of all withheld documents.

WHEREFORE, Defendant Craig Rafail respectfully requests that this

Honorable Court enter an order requiring MAISL.and Eric Delaporte to appear

03083817 v1 12
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.309 - Page 23 of 26

before Court and show cause why they should be held in contempt of court for
failing to answer a subpoena of this Court. Defendant Rafail requests that this Court
additionally order MAISL and Mr. Delaporte to produce responsive documents. In
the alternative, Defendant Rafail requests that this Court order MAJSL and Mr.
Delaporte to produce privilege logs of all withheld documents.

Respectfully submitted,

MADDIN, HAUSER, ROTH & HELLER, P.C.

By: _ /s/ Thomas W. Werner
Thomas W. Werner (P67492)
Attorney for Defendant, Craig Rafail
28400 Northwestern Highway, Second Floor
Southfield, MI 48034
: (248) 354-4030
| twerner(@maddinhauser.com
Dated: June 3, 2019

CERTIFICATE OF SERVICE

I hereby certify that on the 3rd day of June, 2018 I electronically filed
Defendant Craig Rafail’s Motion for an Order to Show Cause, Brief in Support and
this Certificate of Service with the Clerk of the Court using the electronic filing
system, which will automatically send notice of such filing to counsel of record.

I hereby further certify that on the 3rd day of June, 2019 I served a copy of
Defendant Craig Rafail’s Motion for an Order to Show Cause, Brief in Support and
this Certificate of Service by first class mail on:

 

Eric D. Delaporte

Lusk Albertson, PLC

40 Pearl Street NW, Suite 922
Grand Rapids, MI 49503-3032

03083817 v1 13

 
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.310 - Page 24 of 26

Metropolitan Association for Improved School Legislation
1333 Radcliff Avenue
Garden City, MI 48135

I declare that the foregoing statements are true and accurate to the best of my
information, knowledge and belief.

/s/ Thomas W. Werner
\ Thomas W. Werner (P67492)
Attorney for Defendant, Craig Rafail

03083817 v1 14
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.311 - Page 25 of 26

UNITED STATES DISTRICT COURT
IN THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

JANE DOE,
Case No. 2:18-cv-11435
Plaintiff, Hon. Victoria A. Roberts
Magistrate Judge Mona K. Majzoub
Vv. \

DEXTER COMMUNITY SCHOOLS,
CHRISTOPHER TIMMIS, Superintendent,
in his Official and Individual Capacities;
WILLIAM MORAN, Principal, in his Official
and Individual Capacities;

CRAIG RAFAIL, Counselor, in his Official
and Individual Capacities; and

OTHER UNIDENTIFIED ROES,

In their Official and Individual Capacities.

Defendants.

 

EXHIBIT LIST TO DEFENDANT CRAIG RAFAIL’S
MOTION FOR AN ORDER TO SHOW CAUSE

LETTER DESCRIPTION

A Deposition of Christopher Timmis

B Eric D. Delaporte Subpoena

C Dexter Community Schools Initial Disclosures, p. 13

D School District Supplemental Disclosures, p. 3

E Metropolitan Association for Improved School Legislation (MAISL)

Subpoena

03083817 v1 15

 
Case 2:18-cv-11435-VAR-MKM ECF No. 38 filed 06/03/19 PagelD.312 ~ Page 26 of 26

 

a
5
n
%
o
sf

03083817 v1

LETTER DESCRIPTION

Objection to Subpoena to Lusk Albertson, PLC

Objection to Subpoena to Metropolitan Association for Improved
School Legislation (MAISL)

16
